Napton, Judge,
delivered the opinion of the court.
We do not consider it material whether the claim to property levied on under execution is made in conformity to the third section of the act of March 3,1855, or not, if the officer chooses to treat it as a valid claim under the act, and demands and takes of the plaintiff in the execution a sufficient indemnification bond. The fifth section provides that where the officer takes such bond, with good and sufficient security, he shall not be liable to such claimant for any damage or injury sustained by such claimant in consequence of such levy or sale. Although the instruction, upon which the plaintiff was nonsuited, was erroneous, yet, as the same result would have followed from the fact that an indemnification bond was given, wo shall affirm the judgment of the
circuit court.
The other judges concur.